NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3560-19

OLGA TCHIKINDAS,

          Plaintiff-Respondent,

v.

BASSER-KAUFMAN
MANAGEMENT CORP., BASSER
KAUFMAN DEVELOPMENT
CORP., BASSER KAUFMAN,
INC., BASSER KAUFMAN,
BASSER KAUFMAN REAL
ESTATE PARTNERS, LLC,
MARLBORO PLAZA AND
UNIONDALE WG, LLC,
MARLBORO PLAZA
ASSOCIATES, LLC,
MARLBORO PLAZA
ASSOCIATES, MARLBORO
PLAZA, and MARLBORO
PLAZA PHASE I, INC.,

          Defendants-Appellants/
          Cross-Respondents,

and

TJX COMPANIES – TJ MAXX,
THE TJX OPERATING
COMPANIES, INC., and THE
TJX COMPANIES, INC.,

     Defendants-Respondents/
     Cross-Appellants.
_____________________________

            Submitted April 13, 2021 – Decided May 4, 2021

            Before Judges Yannotti, Haas, and Natali.

            On appeal from the Superior Court of New Jersey, Law
            Division, Monmouth County, Docket No. L-1515-17.

            Law Offices of Terkowitz & Hermesmann, attorneys
            for appellants/cross-respondents (Patrick D. Heller, on
            the briefs).

            Kiernan Trebach, LLP, attorneys for respondents/cross-
            appellants (Alan G. White, on the brief).

PER CURIAM

      Basser-Kaufman Management Corp., Basser Kaufman, Inc., Uniondale

WG, LLC, Marlboro Plaza Associates, LLC, and Marlboro Plaza Associates

(collectively, B-K), appeal from: (1) orders dated July 16, 2019, which denied

B.K.'s motion for summary judgment and granted summary judgment in favor

of TJX Companies – TJ Maxx, TJX Operating Companies, Inc., and TJX

Companies, Inc. (collectively, TJX) on TJX's claim for indemnification and

defense costs; (2) an order dated October 30, 2019, which denied B-K's motion

for reconsideration; and (3) a judgment dated April 27, 2020, awarding TJX

                                                                        A-3560-19
                                      2
$27,329.30 in defense costs. TJX cross-appeals from the April 27, 2020 order.

For the following reasons, we affirm on the appeal, and remand for further

proceedings on the cross-appeal.

                                        I.

      Marlboro Plaza Associates (MPA), a New York joint venture, entered into

an agreement dated February 15, 1983, with Newton Buying Corp. (Newton),

TJX's predecessor in interest, under which MPA leased and demised to Newton

certain premises within the Marlboro Plaza Shopping Center (Marlboro Plaza or

the Shopping Center) in Marlboro Township (the Demised Premises).1 In the

lease, MPA is identified as Landlord and Newton as Tenant.

      The lease provides that the Landlord will construct a one-story building

on the lot and the Tenant will operate a retail store under the TJ Maxx trade

name in the Demised Premises. The initial lease term was for ten years, to begin:

thirty days after the completion of construction of the building, ten days after

delivery of a certificate of occupancy, or August 31, 1983, whichever date is last

to occur. MPA and TJX Companies, Inc. executed amendments to the lease in

January 1995, August 1995, September 2003, and February 2012, which


1
   According to the lease, Myron L. Kaufman, Steven Kaufman, Joan L.
Klagsbrun, Wendy (Orange) Kritzler, Martin Kaufman, Lois Kaufman, and the
Estate of Harold Basser are the sole venturers of MPA.
                                                                            A-3560-19
                                        3
expanded the Demised Premises and extended the lease term through January

31, 2019.

      Article VIII of the lease addresses the obligations of the parties to make

repairs. Section 8.1 states that the Tenant "is required to maintain . . . the interior

of the Demised Premises, including, without limitation, all glass and utilities

conduits, fixtures and equipment within the Demised Premises . . . but excluding

all property which Landlord is required to maintain as below provided." Section

8.2 of the lease provides that:

             Landlord shall make all replacements, repairs and
             alterations to the property which Landlord is required
             to maintain, as hereinafter set forth, which may be
             necessary to maintain the same in good repair and
             condition . . . However, notwithstanding anything in
             this lease . . . The property which Landlord is required
             to maintain is the foundation, the roof, the exterior
             walls, the roof drainage system, the canopy and the
             structural parts of the Demised Premises, plus all
             Common Areas of the Shopping Center . . . .

      Schedule B of the lease sets forth certain conditions. It provides, in part,

that the Tenant and all persons having business with the Tenant, "shall have the

right to use, in common with all other occupants of the Shopping Center and all

persons having business with such other occupants, all Common Areas of the

Shopping Center for parking and access in connection with business in the

Shopping Center." The lease also states that, "Landlord agrees that at all times

                                                                                A-3560-19
                                          4
there will be free and uninterrupted access . . . for pedestrians between the

[p]arking [a]reas and the main customer entrance of the Demised Premises." In

addition, the lease provides that, "Landlord . . . shall keep in good repair and

condition . . . all Common Areas of the Shopping Center . . . keep the Common

Areas suitably paved and . . . keep all Common Areas free of refuse and

obstruction . . . ."

       Article XII of the lease addresses the parties' obligations for

indemnification. Section 12.1 states:

              Tenant shall save Landlord harmless from, and defend
              and indemnify Landlord against, any and all injury, loss
              or damage, or claims for injury, loss or damage, of
              whatever nature, to any person or property caused by or
              resulting from any act, omission or negligence of
              Tenant or any subtenant or concessionaire of Tenant. It
              is a condition of this save harmless and indemnification
              that Tenant shall receive prompt notice of any claim
              against Landlord.

       In addition, Section 12.2 of the lease states:

              Landlord shall save Tenant harmless from, and defend
              and indemnify Tenant against, any and all injury, loss
              or damage, or claims for injury, loss or damage, of
              whatever nature, to any person or property caused by or
              resulting from any act, omission or negligence of
              Landlord or its employees or agents. It is a condition
              of this save harmless and indemnification that Landlord
              shall receive prompt notice of any claim against Tenant.



                                                                          A-3560-19
                                         5
      On April 23, 2017, plaintiff filed a complaint against Basser-Kaufman and

TJX. Plaintiff alleged that on April 18, 2015, she was "lawfully" walking

through the parking lot of the Shopping Center. Plaintiff asserted that she

"suddenly" twisted her foot and tripped "on cracked, defective pavement in the

parking lot" in front of the TJ Maxx store, and then tripped over the sidewalk

curb in front of the store.

      Plaintiff claimed she sustained personal injures to her head, left shoulder,

left wrist and hand, and right ankle, as well as certain skin abrasions or

lacerations. She alleged that at all relevant times, defendants "owed a duty to

maintain, repair, [and] inspect for defects" on the premises at issue, and to

provide invitees an environment that was safe and free from hazards.

      Plaintiff further alleged that defendants had allowed the premises "to be

and remain in a dangerous, insecure and therefore defective" condition, and this

condition created "an unreasonable hazard" to persons lawfully on the premises,

including plaintiff.   She claimed she would not have been injured on the

premises but for defendants' negligence. She alleged that "[s]uch negligent acts

and omissions caused, contributed to, and were substantial factors in causing the

incident" and her injuries.




                                                                            A-3560-19
                                        6
      B-K filed an answer and crossclaims against TJX, which included a claim

for contribution and indemnification.       Thereafter, TJX filed an answer and

crossclaims against B-K. TJX asserted a claim against B-K for contribution as

well as indemnification and defense costs.

      TJX later filed a motion for summary judgment on plaintiff's claims and

summary judgment on its crossclaim against B-K for indemnification and

defense costs. B-K opposed TJX's motion and filed a cross-motion for summary

judgment on TJX's claim for indemnification. Plaintiff joined B-K in opposing

TJX's motion.

      On July 12, 2019, the judge heard oral argument and placed her decision

on the record. The judge found there were no genuine issues of material fact

and TJX was entitled to judgment as a matter of law on its claim against B-K

for indemnification and defense costs.         The judge stated that under the

circumstances presented, TJX did not owe plaintiff a duty of care.

      The judge noted that under the lease, B-K is required to hold TJX harmless

and indemnify TJX against any loss or damages for injury, of whatever nature,

to any person resulting from the negligence of the Landlord or its employees.

The judge pointed out that an indemnitee is entitled to defense costs so long as

the indemnitee is found to be free from active wrongdoing regarding the


                                                                          A-3560-19
                                        7
plaintiff's injury. The judge stated that the evidence showed plaintiff's injuries

were not due to any negligence on the part of TJX because TJX did not owe

plaintiff a duty of care as it had no obligation to maintain and repair the parking

lot where plaintiff was injured.

      The judge filed orders dated July 16, 2019, which denied B-K's motion

for summary judgment and granted summary judgment in favor of TJX on its

claim for indemnification and defense costs. The judge ordered TJX to submit

an affidavit or certification detailing the attorney's fees and costs it was seeking,

with supporting documentation and additional legal authority.

      B-K filed a motion for reconsideration of the court's July 16, 2019 orders.

B-K contended that the court should reconsider its decision that TJX was entitled

to indemnification and defense costs. Alternatively, B-K argued that the court

should reduce the amount of defense costs that TJX was seeking. TJX opposed

the motion. The judge heard oral argument on August 30, 2019 and later issued

an order and statement of reasons denying B-K's motion.

      TJX filed an affidavit of services, which stated that it was seeking

$29,406.80 in attorney's fees and costs incurred from August 9, 2017, through

January 12, 2020. The judge filed an order dated April 27, 2020, which entered

judgment against MPA and Basser-Kaufman Management, Inc. in the amount of


                                                                              A-3560-19
                                         8
$27,329.30. The judge found this amount would reasonably compensate TJX

for the defense costs it incurred in the litigation. The judge also denied TJX's

application for post-judgment interest "without prejudice," noting that TJX had

not demonstrated it was entitled to the award of post-judgment interest.

      In the attached statement of reasons, the judge noted that she had

disallowed some of the attorney's fees included in TJX's application. The judge

also rejected B-K's contention that the defense costs should be apportioned to

eliminate any costs TJX incurred defending against claims based on its own

negligence. This appeal and cross-appeal followed.

                                      II.

      On appeal, B-K argues that the judge erred by granting TJX's motion for

summary judgment on its claim for indemnification and defense costs. B-K

contends TJX is not entitled to indemnification against losses resulting from its

own negligence, and plaintiff's complaint included allegations of negligence on

the part of TJX.

      We review the trial court's order granting summary judgment by applying

the standard in Rule 4:46-2(c). Invs. Bank v. Torres, 243 N.J. 25, 47 (2020)

(citing Mem'l Props., LLC v. Zurich Am. Ins. Co., 210 N.J. 512, 524 (2012)).

Therefore, we must determine "if the pleadings, depositions, answers to


                                                                           A-3560-19
                                       9
interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." R. 4:46-

2(c).

        Furthermore, when summary judgment is based on a legal conclusion, we

review the trial court's decision de novo. Torres, 243 N.J. at 47 (citing Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016)). A trial court's determination of a legal issue is not entitled to any

special deference. Ibid. (citing Templo Fuente De Vida, 224 N.J. at 199).

        Here, there is no genuine issue of material fact. The parties agree that at

the relevant time, the lease was in effect between TJX, as Tenant, and MPA, as

Landlord, for premises in the Shopping Center, and that one of the B-K entities

was responsible for managing the Shopping Center. It is also undisputed that

plaintiff claimed she tripped and sustained injuries due to an alleged dangerous

condition in the parking lot, which is within the Common Areas of the Shopping

Center.

        B-K argues, however, that the trial court erred by finding that TJX was

entitled under the lease to indemnification for the costs TJX incurred in

defending itself against plaintiff's claims of negligence. B-K contends plaintiff's


                                                                             A-3560-19
                                        10
complaint included claims of active negligence on the part of TJX, and the lease

did not clearly and unambiguously state that TJX was entitled to indemnification

for costs incurred defending these claims.

        "The interpretation of a contract is subject to de novo review by an

appellate court." Kieffer v. Best Buy, 205 N.J. 213, 222-23 (2011) (citing

Jennings v. Pinto, 5 N.J. 562, 569-70 (1950)). On appeal, we give "no special

deference to the trial court's interpretation and look at the contract with fresh

eyes." Id. at 223 (citing Manalapan Realty, L.P. vs. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995)).

        The court's "objective in construing a contractual indemnity provision is

the same as in construing any other part of a contract—it is to determine the

intent of the parties." New Gold Equities Corp. v. Jaffe Spindler Co., 453 N.J.

Super. 358, 385 (App. Div. 2018) (quoting Kieffer, 205 N.J. at 223). "The

judicial task is simply interpretative; it is not to rewrite a contract for the parties

better than or different from the one they wrote for themselves." Ibid. (quoting

Kieffer, 205 N.J. at 223).

        "If an indemnity provision is unambiguous, then the words presumably

will reflect the parties' expectations." Id. at 386 (quoting Kieffer, 205 N.J. at

223).    "However, indemnity provisions differ from provisions in a typical


                                                                                 A-3560-19
                                         11
contract in one important aspect." Kieffer, 205 N.J. at 223. "If the meaning of

an indemnity provision is ambiguous, the provision is 'strictly construed against

the indemnitee.'" Ibid. (quoting Mantilla v. NC Mall Assocs., 167 N.J. 262, 272

(2001)).

      There are two reasons for the "strict-construction approach." Id. at 224.

"[A] party ordinarily is responsible for its own negligence, and shifting liability

to an indemnitor must be accomplished only through express and unequivocal

language." Ibid. (citing Am. Bldg. Maint. Co. v. L'Enfant Plaza Props., Inc.,

655 A.2d 858, 861-62 (D.C. 1995)). Furthermore, under the American Rule,

each party is responsible for its own attorney's fees, in the absence of some

statute, judicial authority, or "express contractual language to the contrary. . . ."
Ibid. (citing L'Enfant Plaza Props., 655 A.2d at 861-62).

      Where the contract does not expressly and unequivocally provide that the

indemnitor shall indemnify another party for the legal expenses incurred in

defending against claims of that party's own negligence, the indemnitor is not

liable for those costs. Mantilla, 167 N.J. at 272-73. The principles announced

in Central Motor Parts Corp. v. E.I. duPont deNemours & Co., 251 N.J. Super.
5 (App. Div. 1991), apply and "fill[] the gap that the parties left open in their

contract." Mantilla, 167 N.J. at 273.


                                                                              A-3560-19
                                        12
      "[O]nce it is determined . . . that an indemnitee has defended against

alleged . . . charges of its independent fault, the indemnitor is not liable for

indemnification for those costs." Cent. Motor, 251 N.J. Super. at 12. Thus,

costs an indemnitee incurred "in defense of its own active negligence . . . are not

recoverable . . . ." Id. at 11 (citing Hanover Ltd. v. Cessna Aircraft Co., 758
P.2d 443, 448 (Utah Ct. App. 1988)).

      In determining whether a party has alleged "active wrongdoing," the court

applies "an after-the-fact approach." Ibid. The indemnitee may recover its

defenses costs "so long as the indemnitee is free from active wrongdoing

regarding the injury to the plaintiff and has tendered the defense to the

indemnitor at the start of the litigation." Ibid. (quoting Piedmont Equip. Co. v.

Eberhard Mfg. Co., 99 Nev. 523, 527 (1983)).

      The starting point for the analysis is the pleadings, "but the actual facts

developed during trial should control." Ibid. "Evidence which supports only a

finding of passive negligence . . . is insufficient to establish 'active

wrongdoing.'" Ibid. (citing Piedmont Equip. Co., 99 Nev. at 527). A claim that

an indemnitee is only "derivatively or vicariously liable" is a claim of passive

negligence. Ibid. (citing Hanover Ltd., 758 P.2d at 448).




                                                                             A-3560-19
                                       13
      As noted, in her complaint, plaintiff asserted a negligence claim against

TJX based on the alleged failure to maintain the parking lot in the Common Area

of the Shopping Center. However, the lease clearly and unambiguously places

responsibility for maintenance and repair of the Common Areas of the Shopping

Center, including the parking lot, upon the Landlord, not the Tenant.

      Therefore, the motion judge correctly found that under the terms of the

lease, TJX did not owe a duty of care to plaintiff. Because the judge found that

TJX was free from active wrongdoing with regard to plaintiff's injuries, TJX

was entitled under the lease to indemnification for the costs it incurred defending

against plaintiff's claims.

      Our decision in Kandrac v. Marrazzo's Mkt., 429 N.J. Super. 79 (App.

Div. 2012), supports the trial court's conclusion that TJX was free from active

wrongdoing. In Kandrac, the defendant's store was one of thirty-six stores in a

shopping center. Id. at 81. The plaintiff fell in the shopping center's parking lot

after she left the defendant's store. Ibid.

      The plaintiff filed a complaint naming the store and the shopping center

as the defendants. Id. at 82. She alleged that she fell because of a defect in the

parking lot. Id. at 87. The defendant's lease required the lessor to maintain the




                                                                             A-3560-19
                                        14
common areas of the shopping center, which included the parking areas for

customers. Ibid.

      The plaintiff alleged that the defendant store had a duty to provide safe

ingress and egress from the store to the parking lot. Id. at 83. We held, however,

that under the circumstances, the defendant store did not owe a duty of care to

the plaintiff. Id. at 90-91. We stated that the lease

            squarely assigns the duty to maintain the area where
            plaintiff was injured to the landlord. Consistent with
            that allocation, the testimony of the witnesses showed
            that, while [defendant store's] employees made periodic
            inspections of the parking area, all repair and
            maintenance issues were referred to the landlord. The
            landlord retained the obligation to make such
            inspections, did so, and performed all necessary repairs
            and maintenance. The record does not establish any
            "rights" that [defendant store] had over the area where
            the injury occurred that conflicted with the allocation
            of responsibility in the lease covenant.

            [Id. at 89.]

      We concluded that, "as a general rule, when a commercial tenant in a

multi-tenant shopping center has no control or contractual obligation to maintain

a parking lot shared with other tenants, the common law does not impose a duty

upon the tenant to do so." Id. at 90-91. That holding applies here.

      B-K argues, however, that a tenant in a multi-tenant shopping center may

be liable for negligence in a common area of the shopping center. B-K therefore

                                                                            A-3560-19
                                       15
argues that plaintiff's claim against TJX was, in fact, a claim of active negligence

for which TJX is not entitled to indemnification.

      In support of this argument, B-K relies upon Nielsen v. Wal-Mart Store

No. 2171, 429 N.J. Super. 251 (App. Div. 2013). In Nielsen, Walmart had

retained the plaintiff's employer to provide exterminating services, and the

plaintiff was at the shopping center to perform the work. Id. at 254. The

developer of the mall owned and maintained the exterior around Walmart's unit.
Id. at 254-55. In the master deed with Walmart, the developer had agreed to

maintain and repair the common elements of the shopping center. Id. at 255.

We noted that Walmart had directed the plaintiff to the part of the common

elements for the performance of the services. Id. at 254.

      We held that under these circumstances, Walmart owed a duty of care to

the plaintiff. Id. at 262-63.    We stated the fact that the developer had

contractually agreed to repair and maintain the area in question provides some

support for Walmart's contention that it owed no duty to the plaintiff. Ibid. We

stated, however, that:

             Walmart, as a unit owner, is fairly chargeable with a
             duty to be familiar with the perimeter outside its unit
             and other common areas that its invitees and passersby
             might foreseeably use. The imposition of a duty
             encourages a business owner such as Walmart to alert
             the contractually responsible entity about hazardous

                                                                              A-3560-19
                                        16
            conditions. Walmart also directed plaintiff to use the
            unit's perimeter, and it was in the course of following
            that direction that plaintiff encountered the area in
            which he was injured. And Walmart had an adequate
            remedy -- if found liable and held obligated to
            compensate for an injury occurring on the developer's
            property -- in its right to seek indemnification from the
            developer. The relationship of the parties, the attendant
            risks, the nature of the risks, and simpl[e] fairness to
            the innocent plaintiff, warrant the imposition of a duty
            of care on Walmart regarding hazardous conditions
            outside and along the perimeter of Walmart's premises
            even though the developer may also be liable and even
            though the developer contractually agreed to be
            responsible for repair and maintenance of the area.

            [Id. at 263 (footnote omitted).]

      However, B-K's reliance upon Nielsen is misplaced.          In that matter,

Walmart did not have a duty to maintain the common elements of the shopping

center, but the court found it had a duty to inform the developer about hazardous

conditions. In addition, Walmart had directed the plaintiff to perform work in

the perimeter of the common area and the plaintiff was injured at that location.

      In this case, the motion judge correctly found that TJX did not have a duty

under the lease to maintain the parking lot, and the lease did not require TJX to

inspect and alert the Landlord of any defects in the Common Areas.

Furthermore, TJX did not direct plaintiff to the area of the parking lot where she

fell. The judge correctly found that under the circumstances, TJX did not owe


                                                                            A-3560-19
                                       17
plaintiff a duty of care and TJX was free of active wrongdoing regarding

plaintiff's injuries.

       In support of its argument, Basser-Kaufman also cites to New Gold. In

that case, the plaintiff brought suit against a bank alleging that it had been

negligent in the performance of its duties as trustee under a bond agreement. Id.

at 365-66. Following a bench trial, the court entered judgment for the bank,

finding that while the bank had been negligent, the plaintiff had not shown the

bank's negligence was a proximate cause for its damages. Id. at 370-71. The

court also found that the plaintiff "was negligent to an extent far greater than the

[b]ank" and its contributory negligence "was the primary cause of the harm."
Id. at 371. In addition, the court denied the bank's application for defense costs

incurred in the litigation. Id. at 371-72.

       We held the trial court had correctly denied the bank's claim for defense

costs. Id. at 385-87. We noted that under the trust agreement, the bank was

entitled to indemnification for claims, damages, and losses arising out of, or

resulting from, the financing or sale of the underlying project. Id. at 386. We

concluded that the trial court had correctly applied the "after-the-fact" approach

in determining whether the bank had incurred costs defending claims of its own

active negligence. Id. at 387 (citing Cent. Motor, 251 N.J. Super. at 11).


                                                                              A-3560-19
                                        18
      We noted that the facts developed at trial only concerned the bank's own

active negligence, and there were no allegations or findings that the bank was

only liable "derivatively or vicariously." Ibid. (quoting Cent. Motor, 251 N.J.

Super. at 11). We concluded that because the plaintiff's claims were based solely

on allegations of the bank's own negligence, it was not entitled to

indemnification for its defense costs. Ibid.

      New Gold provides no support for B-K's arguments on appeal. As we

have explained, in New Gold, the party seeking indemnification was found to

be negligent, and the only claims developed at trial pertained to that party's own

active negligence. In this case, however, the motion judge expressly found that

TJX had no active wrongdoing regarding plaintiff's injuries.          Thus, B-K's

reliance upon New Gold is misplaced.

      B-K further argues that even if it is required to indemnify TJX, TJX's

recovery should be limited. B-K asserts that TJX should not be awarded fees

and expenses attributable to defenses primarily directed at rebutting charges of

its active negligence. The contention is entirely without merit. As noted, the

trial court found that TJX was free from active wrongdoing with regard to

plaintiff's injuries and the record supports that finding. The trial court correctly




                                                                              A-3560-19
                                        19
rejected B-K's contention that TJX's recovery for its defense costs should be

limited on this basis.

      B-K also contends the trial court erred by denying its motion for

reconsideration. B-K's argument is without merit.

      We will not disturb a court's decision on reconsideration "unless it

represents a clear abuse of discretion." Kornbleuth v. Westover, 241 N.J. 289,

301 (2020) (quoting Hous. Auth. of Morristown v. Little, 135 N.J. 274, 283

(1994)). A court can reconsider its decision if: the decision was "based upon a

palpably incorrect or irrational basis," or the court failed to "consider, or . . .

appreciate the significance of probative, competent evidence." Ibid. (quoting

Guido v. Duane Morris LLP, 202 N.J. 79, 87-88 (2010)).

      Here, the trial court's initial decision was not incorrect or irrational, and

the court properly considered all probative, competent evidence in reaching that

decision. The trial court's decision to deny B-K's motion for reconsideration

was not a mistaken exercise of discretion.

                                       III.

      In its cross-appeal, TJX argues that the trial court erred by refusing to

award it post-judgment interest. As noted, the judge found that TJX is not




                                                                             A-3560-19
                                       20
entitled to post-judgment interest because it had not established that it is entitled

to the award of such interest.

      On appeal, TJX argues the award of post-judgment interest is essentially

"automatic" under Rule 4:42-11(a), and such interest should be awarded as a

matter of course unless there are exceptional circumstances that warrant denial

of such interest.     TJX contends there are no exceptional circumstances

warranting the denial of post-judgment interest in this case.

      Rule 4:42-11(a) states that, "[e]xcept as otherwise ordered by the court or

provided by law, judgments, awards and orders for the payment of money, taxed

costs and attorney's fees shall bear simple interest," calculated in accordance

with the rule. We have observed that "[b]oth [Rule 4:42-11(a)] and our case law

clearly indicate that a judgment creditor is entitled to post-judgment interest at

the rate specified in [Rule] 4:42-11(a) absent an extraordinary and equitable

reason." Marko v. Zurich N. Am. Ins., 386 N.J. Super. 527, 532 (App. Div.

2006).

      Here, the trial court erred by stating that post-judgment interest should not

be awarded because TJX failed to present reasons to justify the award of post-

judgment interest. Rule 4:42-11(a) provides that post-judgment interest should

be awarded on a monetary judgment unless the court orders otherwise. A party


                                                                               A-3560-19
                                        21
who obtains a monetary judgment should be awarded post-judgment interest

unless the court finds there is an "extraordinary and equitable" reason for

denying such interest.

      Therefore, we remand the matter to the trial court for further consideration

of TJX's claim for post-judgment interest. The trial court should award TJX

post-judgment interest unless the court finds there is an "extraordinary and

equitable" reason for denying such interest.

      Affirmed in part and remanded in part for further proceedings in

accordance with this opinion. We do not retain jurisdiction.




                                                                            A-3560-19
                                      22